 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 1 of 45 Page ID #:1




1    EVAN FINKEL (SBN 100673)
     evan.finkel@pillsburylaw.com
2    MICHAEL S. HORIKAWA (SBN 267014)
     michael.horikawa@pillsburylaw.com
3    CHAZ M. HALES (SBN 324321)
     chaz.hales@pillsburylaw.com
4    PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
5    Los Angeles, CA 90017-5406
     Telephone: 213.488.7100
6    Facsimile: 213.629.1033
7    CALLIE A. BJURSTROM (SBN 137816)
     callie.bjurstrom@pillsburylaw.com
8    PILLSBURY WINTHROP SHAW PITTMAN LLP
     501 West Broadway, Suite 1100
9    San Diego, CA 92101-3575
     Telephone: 619.544.3107
10   Facsimile: 619.236.1995
11   Attorneys for Plaintiff
     MICROVENTION, INC.
12
13                           UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15   MICROVENTION, INC., a Delaware                 Case No. 8:20-cv-02400
16   corporation,
                                                    PLAINTIFF MICROVENTION,
17                       Plaintiff,                 INC.’S COMPLAINT FOR: (1)
                                                    MISAPPROPRIATION OF TRADE
18           vs.                                    SECRETS UNDER DEFEND TRADE
                                                    SECRETS ACT, 18 U.S.C. §1836 ET
19   BALT USA, LLC, a Delaware Limited              SEQ.; AND (2)
     Liability Company; DAVID FERRERA;              MISAPPROPRIATION OF TRADE
20   NGUYEN “JAKE” LE; YOSHITAKA                    SECRETS UNDER CAL. UNIFORM
     KATAYAMA; AND STEPHANIE                        TRADE SECRETS ACT, CAL. CIV.
21   GONG,                                          CODE §3426, ET SEQ.

22                       Defendants.                DEMAND FOR JURY TRIAL

23
24           Plaintiff MicroVention, Inc. (“MicroVention”), by and through its attorneys,
25   brings this Complaint against Defendants Balt USA, LLC (“Balt”), David Ferrera,
26   Nguyen “Jake” Le, Yoshitaka Katayama, and Stephanie Gong, and alleges as follows:
27
28
                                              -1-
                                                                               COMPLAINT
     4834-4013-1796.v7                                                            Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 2 of 45 Page ID #:2




1                          JURISDICTIONAL STATEMENT UNDER L.R. 8-1
2            1.          This is a civil action seeking monetary damages and injunctive relief for,
3    inter alia, misappropriation of trade secrets. This Court has federal question subject
4    matter jurisdiction under the Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. §
5    1836, et seq. This Court has original jurisdiction over the claims alleged herein under
6    the DTSA pursuant to 18 U.S.C. § 1836(c) and 28 U.S.C. § 1331. The Court has
7    supplemental jurisdiction over the claims alleged herein arising under state law pursuant
8    to 28 U.S.C. § 1367(a).
9                                              THE PARTIES
10           2.          Plaintiff MicroVention, Inc. (“MicroVention”) is a Delaware corporation
11   having its principal place of business in Aliso Viejo, California.
12           3.          On information and belief, Defendant Balt USA, LLC (“Balt”) is a
13   Delaware limited liability company principally engaged in the design, manufacture, and
14   sale of medical devices and having its principal place of business in Irvine, California.
15           4.          On information and belief, Defendant David Ferrera (“Ferrera”) is an
16   individual residing in Orange County, California, and is a founder of Balt’s predecessor
17   company, Blockade Medical, LLC (“Blockade”). Ferrera is the former President and
18   Chief Operating Officer of Balt. Ferrera was formerly employed by MicroVention, first
19   as its Senior Research and Development Manager and later as its Director of Clinical
20   Research. On information and belief, Ferrera is currently a General Partner at Quantum
21   Fund OC, LLC, an Orange County-based investment firm providing funding, as well as
22   manufacturing and managerial support to startup and early stage companies developing
23   catheter-based diagnostic and interventional radiology technology products similar to
24   the products sold by both MicroVention and Balt.
25           5.          On information and belief, Defendant Nguyen “Jake” Le (“Le”) is an
26   individual residing in Orange County, California, and is Balt’s current Director of
27   Research and Development. Le was formerly employed by MicroVention as a Senior
28   Research and Development Engineer.
                                                     -2-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 3 of 45 Page ID #:3




1            6.          On information and belief, Defendant Yoshitaka Katayama (“Katayama”)
2    is an individual residing in Orange County, California and is Balt’s current Process
3    Engineering Manager. Katayama was formerly employed by MicroVention as a Senior
4    Process Development Engineer and Engineering Manager.
5            7.          On information and belief, Defendant Stephanie Gong (“Gong”) is an
6    individual residing in Orange County, California, and is currently employed as a
7    Research and Development Engineer II by Balt. Gong previously spent four summers
8    employed by MicroVention as an engineering intern working on research and
9    development projects.
10           8.          On information and belief, at all times mentioned herein, each and every
11   Defendant was the agent, servant, employee, and/or co-conspirator of each other
12   Defendant, and that, in performing or failing to perform the acts herein alleged, each
13   was acting individually as well as through and in the foregoing alleged capacity and
14   within the course and scope of such agency, employment, and/or conspiracy, and each
15   other Defendant ratified and affirmed the acts and omissions of the other Defendants.
16   On information and belief, each Defendant, in taking the actions alleged herein and/or
17   in ratifying the actions alleged herein, acted within the course and scope of such
18   authority and/or employment and, at the same time, for their own financial and
19   individual advantage.
20           9.          Whenever, as alleged herein, reference is made to any actions of Balt, such
21   allegations shall mean that the directors, officers, employees and/or agents of Balt did
22   perform or authorize the alleged acts or actively engaged in the management, direction
23   and/or control of Balt and were acting within the course and scope of their employment
24   in doing so. Whenever reference is made to any actions of Ferrera, Le, Katayama,
25   Gong, or any other person who is or was an employee or agent of Balt, such allegations
26   shall also mean Balt, acting by and through said individual.
27
28
                                                      -3-
                                                                                         COMPLAINT
     4834-4013-1796.v7                                                                      Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 4 of 45 Page ID #:4




1                                     JURISDICTION AND VENUE
2            10.         This Court has personal jurisdiction over Defendants, and each of them,
3    because they each reside in this judicial district, transact substantial business in and
4    maintain continuous and systematic contacts with this judicial district and the State of
5    California, and have committed tortious acts that they knew or should have known
6    would cause injury to MicroVention in this judicial district, all as further alleged herein.
7            11.         This Court has federal question subject matter jurisdiction under the
8    Defend Trade Secrets Act of 2016 (“DTSA”), 18 U.S.C. § 1836. This Court has original
9    jurisdiction over the claims alleged herein under the DTSA pursuant to 18 U.S.C. §
10   1836(c) and 28 U.S.C. § 1331. The Court has supplemental jurisdiction over the claims
11   alleged herein arising under state law pursuant to 28 U.S.C. § 1367(a).
12           12.         Venue is proper in this district under 28 U.S.C. § 1391 because (1) the
13   Defendants, and each of them, reside in this judicial district and the State of California,
14   and (2) a substantial part of the acts, events, omissions and injuries giving rise to the
15   claims complained of herein have occurred and are occurring in this judicial district.
16                                     GENERAL ALLEGATIONS
17   A.      MicroVention and its Products
18           13.         MicroVention is an innovative medical device company founded in
19   Southern California in 1997 to improve the treatment of diseases in small blood vessels.
20   MicroVention’s first commercial product was a line of platinum “microcoil” implants
21   used to treat brain aneurysms. MicroVention’s microcoil implants were approved for
22   use in 2001. A brain aneurysm is a weak or thin spot on a blood vessel wall in the brain
23   that balloons out and fills with blood. When a brain aneurysm bursts, blood spills into
24   the surrounding brain tissue. Without medical intervention, the accumulating blood
25   compresses the surrounding tissue, depriving brain cells of necessary oxygen and
26   causing cell and tissue damage.             This is a life-threatening condition called a
27   hemorrhagic stroke that effects more than one hundred thousand Americans each year.
28
                                                    -4-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 5 of 45 Page ID #:5




1            14.         One way to treat a brain aneurysm before it bursts is to deliver tiny metal
2    coil implants into the aneurysm, to fill the aneurysm. This prevents new blood flow
3    into the aneurysm, which eventually causes the existing blood inside the aneurysm to
4    clot (a process called embolization). In order to deliver these microcoil implants to an
5    aneurysm, a surgeon will insert a catheter into the patient’s artery and use angiography
6    to guide the catheter through the artery and to the site of the aneurysm in the brain.
7    Once the catheter is in place, the surgeon delivers the implant to the aneurysm by
8    pushing the implant through the catheter using a specialized delivery device called a
9    “pusher.” Each implant comes pre-attached to the end of its own long flexible pusher.
10   When the surgeon has properly positioned the implant in the aneurysm, she detaches
11   the implant from the pusher and then withdraws the pusher, leaving the implant inside
12   the aneurysm. Some aneurysms may require as many as 30 implants to be successfully
13   treated.
14           15.         Both coil implants and the delivery system used to deliver the implants to
15   the aneurysm are relatively new technologies. The use of microcoil implants to treat
16   brain aneurysms was first developed by doctors at the University of California at Los
17   Angeles in the early 1990s, just a few years before MicroVention was founded. These
18   first coil implants were detached in the patient using “electrolytic detachment,” a
19   process whereby a chemical reaction causes the connection between the implant and the
20   pusher to slowly dissolve into the patient’s bloodstream over a period of minutes.
21           16.         Rather than using the same electrolytic detachment technology as others,
22   MicroVention designed and developed a new innovative detachment technology for the
23   delivery of microcoil implants to treat brain aneurysms. In 2002, MicroVention
24   released the MicroPlex Coil System, which included the HydroLink Detachment
25   mechanism that used hydraulics to open a microscopic mechanical valve to release the
26   microcoil implant from the pusher.
27           17.         Since then, MicroVention has maintained a steady drumbeat of new and
28   innovative product offerings. In 2005, MicroVention replaced its HydroLink delivery
                                                      -5-
                                                                                         COMPLAINT
     4834-4013-1796.v7                                                                      Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 6 of 45 Page ID #:6




1    system with V-Trak, a much faster and more user-friendly device. V-Trak uses
2    MicroVention’s patented “thermo-mechanical” detachment, where the microcoil
3    implant is connected to the pusher by a small pre-tensioned tether that is severed by a
4    tiny electric heater built into the far end of the delivery pusher. Improvements to the
5    V-Trak resulted in the release of the V-Trak Advanced in 2014. In both the V-Trak and
6    V-Trak Advanced delivery systems, the surgeon detaches the implant in the patient by
7    pressing a button on a small, handheld power source called the V-Grip.
8            18.         MicroVention has also made continuous improvements to its microcoil
9    product line. Expanding beyond its initial offering in 2002 of platinum Complex and
10   Helical coils, MicroVention developed and marketed its extra soft filling and finishing
11   coils (HyperSoft (2005); HyperSoft 3D (2013)), its framing coils useful in a wide
12   variety of aneurysms shapes (Cosmos Framing Coil (2008)), its hydrogel-infused coils
13   consisting of a water-swollen polymeric material that helps fill space in an aneurysm
14   (HydroCoil (2006); HydroSoft (2007); HydroFrame & HydroFill (2009)), and its
15   specialty coils for better expansion into uniquely shaped aneurysms (VFC (2010)). This
16   varied and growing family of embolic coils developed and offered by MicroVention,
17   has allowed the company to better serve its customers and the patients they treat. It has
18   also allowed MicroVention to expand beyond the treatment of cerebral aneurysms to,
19   among other things, the treatment of neurovascular malformations which are abnormal
20   connections between blood vessels that disrupt regular vascular blood flow in an area
21   of the brain.
22           19.         Stents can also be used in the treatment of an aneurysm to reenforce the
23   structure of the artery at the aneurysm site and to help keep the microcoil implants
24   secure inside the aneurysm. MicroVention has developed a line of “coil-assist stents”
25   for use in such procedures (LVIS & LVIS Jr. (2014, 2018)).
26           20.         MicroVention has also developed alternate devices called flow diverters,
27   used in treating certain sizes of brain aneurysms. (FRED (2012, 2020); FRED Jr.
28   (2015)). A flow diverter is a tightly braided mesh tube placed in the artery to cover the
                                                     -6-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 7 of 45 Page ID #:7




1    aneurysm opening, extending into the artery on both sides of the aneurysm. Once blood
2    flow is altered by the diverter so that it no longer flows into the aneurysm, the aneurysm
3    shrinks in size, reducing the risk of rupture and hemorrhagic stroke.
4            21.         Not content to have surgeons deliver MicroVention treatment devices
5    through other companies’ catheters, MicroVention embarked on the development and
6    production of its own catheters and access products. MicroVention brought to market
7    various sizes of catheters that are routed to the treatment site and through which the
8    treatment devices are delivered.            MicroVention’s intermediate catheters (SOFIA
9    (2014); SOFIA Plus (2015)) provide stability during delivery of implantable medical
10   devices, thereby reducing any movement or “kickback” that can occur upon
11   detachment. Microcatheters (Headway (2008, 2009, 2012)) are the smallest diameter
12   catheters which route microcoil implants to the aneurysm site. And finally, balloon
13   catheters (Scepter C (2011); Scepter XC (2012)) which include a small inflatable
14   balloon at the tip that expands during a procedure to assist in device delivery, to reshape
15   parts of the blood vessels, or to assist during the injection of liquid embolics (PHIL
16   (2014) (not available in the U.S.)), an alternate approach to inducing a blood clot in an
17   aneurysm.
18           22.         In addition to its expansive and growing product line for the treatment of
19   brain aneurysms, MicroVention has also invested its time, talent, and resources into
20   developing treatments for other neurovascular diseases such as ischemic stroke and
21   carotid artery disease. Ischemic stroke, caused by a blood clot in an artery that disrupts
22   the flow of blood to the brain, impacts nearly 700,000 Americans each year. Ischemic
23   stroke can be treated by removing the blood clot from inside the artery using an
24   aspiration catheter. MicroVention designed and developed its own aspiration catheter
25   and in 2018 launched the highly successful SOFIA Flow Plus with an aspiration
26   indication to market. Carotid artery disease is a narrowing of the arteries that provide
27   blood flow to the brain, typically by the buildup of plaque on the artery walls, possibly
28   causing an ischemic stroke. Although not available in the United States, MicroVention
                                                     -7-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 8 of 45 Page ID #:8




1    developed the CASPER (2014), a stent that can be inserted into the artery to widen it,
2    providing support for the blood vessel, and restoring blood flow to the brain.
3            23.         In the 23 years since its founding, MicroVention has designed, developed
4    and brought to market more than 30 innovative new medical device products—products
5    used to treat patients in the United States and around the world who are suffering from
6    neurovascular diseases and other neurovascular challenges.
7
     B.      The Technical and Regulatory Challenges that Accompany Innovation and
8            the Persistence and Resources Required to Overcome Them
9            24.         Innovating in the cutting-edge medical field of neurovascular diseases
10   presents enormous challenges.           MicroVention’s treatment devices are each small
11   enough to pass through the blood vessels of the human body and are made of even
12   smaller sub-components, some no bigger than a human hair. The technical design and
13   precision manufacturing on this tiny scale are exceptionally challenging. The materials
14   from which these life-saving devices are made must be both durable and bio-
15   compatible. Physician preferences change as new devices are brought to market. The
16   medical device market is a highly competitive market. Extensive and costly research
17   and development, including extensive trial and error testing, is both necessary and
18   unavoidable when creating new and improved devices and/or in delivering new
19   treatment options.          Considerable knowledge is gained through this research and
20   development process about what works and what does not.
21           25.         Take, for instance, catheter products such as MicroVention’s Headway and
22   SOFIA. While the physical construction of a catheter—that is, how to make a long,
23   flexible tube—is generally understood in the medical device industry, a key
24   differentiator in the performance of the catheters are their hydrophilic coatings.
25   Hydrophilic coatings are made of polymers that bind to the surface of the catheter and
26   absorb water, thus binding the water to the catheter itself. The catheter surface becomes
27   smooth and slippery, reducing friction and making deployment through a patient’s
28
                                                     -8-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
 Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 9 of 45 Page ID #:9




1    blood vessels easier and safer. Two different coatings used on the same catheter can
2    result in significantly different performance.
3            26.         Hydrophilic coatings are notoriously difficult to perfect because the
4    coating does not naturally stick to the catheter’s surface. A well-known technique
5    called “plasma treatment” is used to clean and chemically activate the catheter surface,
6    so the coating sticks. If the plasma treatment recipe is inadequate, the coating may flake
7    off in use, a disastrous result which can cause pieces to embolize in the patient’s blood
8    creating clots where they land. Also, if the high-tech coating process is performed
9    incorrectly, physical damage to the catheter may result.
10           27.         The importance of catheter coating durability is underscored by the fact
11   that it was the subject of the largest medical device recall in history. In 2016, Cook
12   Medical recalled 4.1 million Beacon Tip catheters because they had been found to
13   exhibit polymer degradation resulting in fractures or separation of the catheter tip. In
14   2016 and 2017, the FDA sent teams of auditors to most major device manufacturers to
15   perform extensive “Critical to Quality” audits of their hydrophilic coating processes.
16           28.         MicroVention worked for almost a year to create its own proprietary, trade
17   secret hydrophilic coating recipes with the requisite lubricity and durability for its
18   catheter products. Considerable testing went into uncovering the right combination of
19   materials for both the catheter and the coating, and into identifying the right
20   combination of gas, time, temperature, and pressure for use in the plasma treatment
21   process. With every tweak of a recipe, the entire development process begins again.
22   Without question, MicroVention’s highly successful hydrophilic coating recipes are a
23   valuable and closely guarded trade secret. It is used on MicroVention’s catheter
24   products including, among others, MicroVention’s commercially successful Headway,
25   SOFIA, and Scepter catheters. These catheter products collectively generate more than
26   $100M in revenue each year for MicroVention.
27           29.         Technical challenges are just one hurdle to successfully bringing a medical
28   device product to market. Understanding how to navigate the labyrinth of regulations
                                                      -9-
                                                                                         COMPLAINT
     4834-4013-1796.v7                                                                      Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 10 of 45 Page ID #:10




1    that govern the use and marketing of medical devices in the United States and around
2    the world can be daunting. In the United States, the FDA categorizes medical devices
3    into one of three classes (I, II, or II), based on the degree of risk they present to patient
4    safety. MicroVention’s products span classes II (e.g., catheters and microcoils) and III
5    (e.g., coil-assist stents and flow diverters).
6            30.         Just as risk rises from one class to another, so does the regulatory control
7    to which the devices are subject. Class II devices that present “moderate” risk may be
8    sold upon clearance of a 510(k) Premarket Notification that demonstrates the new
9    device is “substantially equivalent” to a predicate device that has already received
10   clearance.      Class III devices that present “higher” risk require a more stringent
11   premarket submission called a Premarket Approval (“PMA”).                    Before the FDA
12   approves a PMA, the applicant must provide valid scientific evidence demonstrating
13   reasonable assurances of safety and effectiveness for the device’s intended use.
14           31.         Securing FDA clearance or approval for a new or improved medical device
15   is a back and forth exchange between the applicant and the FDA that can take a
16   significant period of time. For example, following submission of a 510(k), an applicant
17   can expect to wait up to 90 days for the FDA’s response. The first response is typically
18   a series of questions or requests for additional information. The resulting back and
19   forth, providing information and answering follow-up questions can take several
20   months. Significant knowledge is gained from this process. Knowing what the FDA
21   expects to see and which materials or processes are likely to be cleared or approved
22   quickly is extremely valuable information. It saves time and effort, resulting in products
23   being brought to market more quickly.
24   C.      MicroVention’s Proprietary Document Control System
25           32.         Successfully bringing one medical device product to market is difficult.
26   Successfully launching over 30 medical device products, as MicroVention has done,
27   requires the development and implementation of a sophisticated organizational
28   structure which catalogues, in detail, the company’s product designs and development
                                                     -10-
                                                                                          COMPLAINT
     4834-4013-1796.v7                                                                       Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 11 of 45 Page ID #:11




1    processes, its research and development efforts, and its test results, among other things.
2    It also requires a sophisticated knowledge management system directed at regulatory
3    compliance, customer feedback, and marketing, as well as other business practices that
4    can position the company for success in a highly competitive industry.
5            33.         MicroVention developed, over many years, a robust system of policies,
6    processes, and procedures designed to guide the company and streamline its business.
7    This includes an interconnected library of controlled documents in which MicroVention
8    records, in detail, its current projects, future plans, product designs, recipes, procedures,
9    verification methods, test results, and other highly confidential trade secret information.
10   In one sense, these documents are MicroVention. In these controlled documents,
11   MicroVention captures the hard-earned lessons learned for future use. The documents
12   are updated to reflect design changes made in response to customer feedback, to add
13   new features, or to design around common failure modes. In an industry where knowing
14   what does not work is just as valuable as knowing what does, a collection of proprietary
15   documents reflecting time-tested knowledge is worth tens of millions if not hundreds
16   of millions of dollars in time and cost savings. These controlled documents detail not
17   just how to design, develop, test, and gain regulatory approval for specific medical
18   devices, but how to create and operate a successful medical device company.
19           34.         The following sections illustrate a typical product life cycle and the value
20   of these proprietary controlled documents.
21                       MicroVention’s Marketing Specification
22           35.         A MicroVention product begins with a Marketing Specification that
23   reflects what customers want in a new medical device. This controlled document
24   describes, at a relatively high level, the intended uses of the device, the intended users,
25   and in which countries the device should be sold. It also lists the key performance
26   criteria that MicroVention believes will make the medical device successful. At this
27   stage, the performance criteria are a mix of qualitative criteria gleaned from interviews
28   with potential customers and quantitative criteria to ensure compatibility with other
                                                     -11-
                                                                                          COMPLAINT
     4834-4013-1796.v7                                                                       Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 12 of 45 Page ID #:12




1    medical device products currently on the market. For example, physicians may request
2    that a new microcoil line be “stiffer” or “softer” than currently available options, or that
3    the maximum outer diameter of the microcoil and delivery system be of a certain size
4    to be compatible with catheters currently on the market. The Marketing Specification,
5    in essence, pulls together competitive intelligence on the needs of target customers and
6    the anticipated commercial acceptance and success of the new device.
7                        MicroVention’s Design Specification
8            36.         The Design Specification is MicroVention’s top-level controlled
9    document that sets forth the detailed specifications for a MicroVention medical device.
10   Creating the Design Specification is a time and resource intensive process. The Design
11   Specification covers every aspect of a device.               It specifies product dimensions,
12   component materials, sterility, shelf-life requirements, how the device will be
13   introduced into the patient’s body, biocompatibility, and even packaging and labeling.
14   The design process is an iterative process that can take hundreds of hours to define just
15   one design value or performance parameter. It can also involve hundreds of hours of
16   testing, and dozens of failed attempts, to specify the right materials or component parts.
17   The Design Specification also sets forth the test methods to be used in verifying
18   compliance with processes and regulations and references dozens of other controlled
19   documents that drill down on various aspects of the new medical product’s design.
20           37.         The Design Specification is, at its core, a highly confidential, proprietary
21   roadmap that captures the entire design process. Having, in hand, MicroVention’s
22   Design Specifications would provide a competitor with a significant competitive
23   advantage. That competitor could avoid the time intensive and expensive design
24   process, skipping directly to specified dimensions, processes, materials, and
25   components, among other things, that have been tested and that are known to work.
26   Without question, designing competitive products would be much easier, faster, and
27   cheaper with access to, and the use of, MicroVention’s highly confidential Design
28   Specifications.
                                                     -12-
                                                                                          COMPLAINT
     4834-4013-1796.v7                                                                       Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 13 of 45 Page ID #:13




1                        MicroVention’s Prototype Documents
2            38.         Prototype devices are built and tested based on the Design Specification.
3    Testing of prototype devices leads to design changes and updates to the Design
4    Specification. As this iterative process moves forward, a final product emerges that
5    meets the requirements of the Design Specification.                As part of this phase,
6    MicroVention creates several groups of confidential, controlled documents in parallel:
7    Part Drawings, Manufacturing Procedures, Test Methods, and Risk Assessment Plans.
8            39.         MicroVention engineers create Part Drawings using Computer Aided
9    Design (CAD) software such as SolidWorks. These are scaled drawings that specify
10   the dimensions of each part to be constructed and the materials from which the parts
11   should be made. Manufacturing parts with exactness, particularly a large number of
12   parts, is impossible, so Part Drawings also include tolerances for each dimension, i.e.,
13   how much a part dimension is allowed to deviate from the exact dimension. Knowing
14   part tolerances is critical to ensuring that the various manufactured component parts can
15   be successfully assembled resulting in a final assembled device that is the appropriate
16   size and compatible for use with other parts of the device. Part Drawings also specify
17   inspection methods for use during construction to verify that the part meets the
18   specifications called out in the drawing. During early prototyping, there may be
19   significant changes from one iteration of a Part Drawing to the next, but as the design
20   draws closer to the finished product, the changes become more subtle. Ultimately, the
21   Part Drawings are assigned a release number as the part design is finalized and ready
22   for manufacture.
23           40.         Manufacturing Procedures are controlled documents that provide detailed,
24   step-by-step instructions for production line workers and operators for carrying out a
25   specific manufacturing task. These controlled documents are highly confidential and
26   proprietary. They may outline, for example, precisely how to solder electrical wires to
27   a heater coil or connect two subassemblies using a specified adhesive. They may detail
28   specifically how hard to pull on a component piece (as measured by a force gauge) or
                                                    -13-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 14 of 45 Page ID #:14




1    exactly how to tie a particular knot.           Manufacturing Procedures often contain
2    photographs of each required step in the manufacturing process to illustrate for the
3    operators what to do and how to do it. During the early research and development or
4    prototyping stage, the Manufacturing Procedures change frequently as the product’s
5    design evolves and the kinks in the manufacturing process are worked out.
6            41.         Test Methods are used to verify that medical devices in production
7    conform to their specifications. These controlled documents are highly proprietary and
8    extremely valuable. Test Methods for each product are independently developed by
9    MicroVention. Test Methods are not intuitive simply by looking at the finished product.
10   Test Methods reflect the results of hundreds of hours of experimentation to identify
11   what works—experimentation that is often repeated multiple times.
12           42.         The FDA requires that all Test Methods be validated. Medical device
13   manufacturers like MicroVention must demonstrate to the FDA with extensive
14   documentation that the specific Test Method used to verify product performance is
15   suitable for that purpose. The uncertainty inherent in a Test Method must also be
16   disclosed. Although the FDA may issue guidance on which Test Methods it wants
17   manufacturers to employ, more often the choice is left to the manufacturers. As a result,
18   Test Methods are independently developed through significant investment of time,
19   talent, and resources. Obtaining validation of Test Methods by the FDA is a substantial
20   undertaking, the results of which are not shared among competitors.
21           43.         Moreover, test data and results documented in Test Method controlled
22   documents can also form the basis for product marketing claims—claims that support
23   the device’s performance and reliability. Because Test Methods are unknown to one’s
24   competitors, MicroVention’s competitors do not know whether their own competitive
25   devices may be less reliable than MicroVention’s device or whether they are simply
26   being tested in slightly different ways. Subtle unknown differences in the Test Methods
27   used to test functionally comparable products can lead to different performance data
28   and, therefore, different marketing claims.
                                                  -14-
                                                                                   COMPLAINT
     4834-4013-1796.v7                                                                Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 15 of 45 Page ID #:15




1            44.         MicroVention also creates Risk Assessment Plans at the start of the
2    prototype development process for any new medical device. The mitigation of risk is
3    critical to the successful development and deployment of medical products. These
4    controlled documents reflect MicroVention’s catalogued historical experience
5    designing and developing similar medical devices. Risk Assessment Plans can include
6    feedback on product use and experience that led to product changes and improvements.
7    They may reflect slight or significant differences between anticipated failure rates and
8    modes and the failure rates and modes experienced while the device is in actual use.
9    The importance of risk assessment documentation is underscored by the fact that the
10   FDA mandates that such documentation be kept and updated. As an integral part of the
11   design and development of new medical device prototypes, MicroVention creates and
12   updates its Risk Assessment Plans to reflect new test data, developments, and updated
13   risk assessments. MicroVention’s Risk Assessment Plan controlled documents reflect
14   a vast wealth of information that is critical to its business and of immense value in the
15   design and development of new medical devices.
16                       MicroVention’s Design Verification & Process Validation
17           45.         Eventually, the iterative prototyping process yields a product design that
18   meets the extensive list of requirements captured in the Design Specification. Design
19   Verification reflects a thorough review of the resulting product design and the
20   corresponding test data that demonstrates compliance with the Design Specification.
21   Once Design Verification has been approved by MicroVention representatives from key
22   departments such as engineering, quality control, marketing, and operations, the new
23   product design is effectively locked.
24           46.         Process Validation plays a similar role but is focused on finalizing the
25   processes and manufacturing procedures that will be used to make the product once it
26   enters production. The Risk Assessment Plan documents are updated to incorporate
27   everything learned throughout the design and prototype development phase. When
28   Design Verification and Process Validation are complete, it can be said that the new
                                                     -15-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 16 of 45 Page ID #:16




1    medical device has been created.             The controlled documents from the Design
2    Specification through Process Validation are collectively referred to as the Design
3    History File, which must be submitted to the FDA as part of the regulatory approval
4    process for any new product.
5                        MicroVention’s Manufacturing and Production Documentation
6            47.         Once FDA clearance or approval is received, manufacturing resources are
7    organized, and production of the approved medical device begins.                Controlled
8    documents such as Build Records, Equipment Specifications, and Tool Drawings,
9    among others, play a critical role in the manufacturing and production process.
10           48.         MicroVention’s Build Records detail exactly how to make their medical
11   devices. Where Manufacturing Procedures provide detailed instructions to operators
12   for completing a particular step in the manufacturing process, Build Records detail the
13   required steps and the order in which they must be completed. To illustrate, a Build
14   Record may list 20 or more major steps involved in manufacturing a given product,
15   beginning with the issuance of a work order, and culminating in a quality control
16   inspection protocol.           The Build Records specify, for each step, the specific
17   Manufacturing Procedures and Part Drawings involved along with detailed, step by step
18   instructions on how to build the device. Build Records also contain a Bill of Materials
19   for the product being manufactured. The Bill of Materials specifies exactly what
20   materials to use in making the device. Further, given that each step in the manufacturing
21   process must be signed off on by the operator who performed the step, and given that
22   these sign offs are recorded in the Build Records, these controlled documents provide
23   an auditable paper trail in connection with the building of each MicroVention medical
24   device. This allows for problems discovered during the quality control process to be
25   properly investigated, resolved, and documented. Possession of MicroVention’s highly
26   proprietary, confidential Build Records would provide any competitor with a precise
27   roadmap for building MicroVention products.
28
                                                    -16-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 17 of 45 Page ID #:17




1            49.         Key to the manufacturing process, and almost as important as the
2    controlled documents that detail the design and development of the medical devices
3    themselves, are the MicroVention controlled documents that identify and describe the
4    equipment and tools used by MicroVention in its manufacturing process. It is one thing
5    to know how to make a product; it is quite another to know how to construct a machine
6    that automates or facilitates that product’s manufacture.
7            50.         Equipment Specifications are the equivalent of Design Specifications for
8    the equipment used by MicroVention. While MicroVention does purchase from third
9    parties some equipment used to manufacture its products, most of the equipment used
10   by MicroVention in the manufacturing process is equipment it designed and built in-
11   house.        Whether purchased or developed in-house, the equipment used in
12   MicroVention’s manufacturing process must conform to the Equipment Specification,
13   as well as to equipment verification procedures knowns as IQOQs (short for Installation
14   Qualification Operational Qualification).
15           51.         The Equipment Specification controlled documents reflect important
16   insights into MicroVention’s confidential and proprietary manufacturing processes.
17   This is true whether the equipment specified is purchased off-the-shelf from a third
18   party or developed in-house. With equipment purchased from third parties, the actual
19   equipment purchased and from which manufacturer can lead to important information
20   concerning the identification of compatible equipment.               As for manufacturing
21   equipment built in-house, the Equipment Specifications, Equipment Drawings, and
22   Tool Drawings associated with this equipment are of critical importance. Many medical
23   device companies outsource equipment design and fabrication because of the
24   considerable time and expense involved with that process. As with product design, the
25   design and development of manufacturing equipment and tools is iterative, requiring
26   testing and refinement before the right equipment and tool designs are identified and
27   perfected for the devices being manufactured.
28
                                                    -17-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 18 of 45 Page ID #:18




1            52.         MicroVention devotes substantial time and resources to designing,
2    building, and refining its proprietary manufacturing equipment and tools. One of the
3    primary reasons it does this is to protect the confidential nature of MicroVention’s
4    manufacturing processes which it considers to be its valuable trade secrets. Maintaining
5    the confidentiality of the Equipment Specifications, Equipment Drawings, and Tool
6    Drawings for equipment and tools developed in-house by MicroVention is essential to
7    protecting the confidentiality of these manufacturing processes and the considerable
8    investment that MicroVention has made in the development of its business.
9                        Other Proprietary Controlled Documents
10           53.         In addition to the controlled documents set forth above, MicroVention
11   maintains many other files and types of controlled documents depicting important and
12   detailed information critical to the design and manufacturing of its products and to the
13   operation of its business. Examples of these documents include Regulatory Strategy
14   and Submission Checklists, EC Declarations of Conformity, Essential Requirements
15   Checklists, Design and Development Project Plans, Design Review Approval Forms,
16   Quality Plans, Customer Needs Memorandums, Receiving Specifications, Test
17   Protocols, Test Reports, Quality Manuals, Quality Assurance Procedures, Quality
18   Specifications, Engineering Orders, Preventative Maintenance documents,                    and
19   Approved Supplier Lists, among others.
20
     D.      The Safeguarding of MicroVention Trade Secrets and Confidential
21           Information
22           54.         As illustrated above, the proprietary, trade secret information that is the
23   core of MicroVention’s business is contained in its vast interconnected library of
24   controlled documents. This contains both the technical documentation discussed above,
25   as well as an extensive knowledge management system that includes regulatory
26   compliance information, customer feedback, and sales and marketing information. This
27   highly confidential, proprietary information is entrusted to MicroVention employees
28   who require access to such information to do their jobs.
                                                     -18-
                                                                                         COMPLAINT
     4834-4013-1796.v7                                                                      Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 19 of 45 Page ID #:19




1            55.         MicroVention invests heavily in the development and training of its work
2    force, emphasizing the importance of confidentiality in every aspect of the company’s
3    business. Employees are trusted with its most valuable assets—the proprietary design
4    and manufacturing information and the knowledge management system upon which
5    MicroVention’s business is built.
6            56.         From its inception, MicroVention has undertaken significant efforts to
7    safeguard the confidentiality of its controlled documents, as well as its other
8    confidential and proprietary information.             The sophistication of these protections
9    progressed as technology evolved and as the company grew.
10           57.         MicroVention controlled documents reside in electronic databases with
11   restricted access. An authorized employee must log in to the system using a password
12   protected account. Multiple passwords and protections are required for access to certain
13   types of information including detailed sales information, and department and company
14   budgets, among other things.
15           58.         MicroVention uses security software to protect its technology resources
16   and audits compliance with its security policies. MicroVention also uses confidentiality
17   legends to identify confidential and proprietary information.
18           59.         Printed documents used in the manufacturing process and on production
19   lines are safeguarded under lock and key. Physical access to proprietary equipment is
20   restricted as is access to the computers that interface with that equipment. Both are
21   password-protected, and access and use are restricted to specified research and
22   development or manufacturing engineers.
23           60.         All MicroVention employees receive training on the importance of
24   maintaining the confidentiality of company information and documentation.
25   Employees are required to sign a propriety information agreement which outlines the
26   types of proprietary information the company maintains and the importance to
27   MicroVention of maintaining the confidentiality of that information. It also requires
28   employees to return all company property, including all electronic information and
                                                    -19-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 20 of 45 Page ID #:20




1    written materials, prior to their departure from MicroVention. All departing employees
2    must complete an exit interview upon their departure.              Departing employees are
3    reminded during that exit interview of their ongoing confidentiality obligations to
4    MicroVention. Departing employees are also asked to certify, in writing, that they have
5    returned to the company all of its property, including all written and electronically
6    stored information and that that they are not taking any MicroVention property with
7    them.
8            61.         As for MicroVention’s facilities, they are closed to the public. Only
9    authorized personnel are allowed on premises. Buildings are access-controlled, and
10   badges are required. Visitors must sign in at the reception desk and must prominently
11   wear a “Visitor” badge. Visitors are not permitted to roam MicroVention’s physical
12   facilities but must instead be escorted by an authorized MicroVention employee.
13   Photographs, video recordings, and cell phone use are not permitted in either the clean
14   rooms or in production facilities. Vendors, suppliers, and physicians who are permitted
15   to tour MicroVention facilities or who are working in collaboration with MicroVention
16   must sign Non-Disclosure Agreements (“NDAs”).
17           62.         Without question, MicroVention has implemented the processes and
18   procedures reasonable and necessary to protect and maintain the confidentiality of its
19   trade secrets and other proprietary information.
20
     E.      The Individual Defendants and The Theft of MicroVention Trade Secrets
21           and Other Confidential and Proprietary Information
22           63.         Each of the named individuals in this action (the “Individual Defendants”)
23   are former trusted MicroVention employees. Each of these Individual Defendants had
24   access to MicroVention trade secrets and other confidential and proprietary information
25   necessary to perform their job responsibilities.
26           64.         Defendant David Ferrera (“Ferrera”) was employed by MicroVention from
27   July 1999 until August 2007, first as Senior Research and Development Manager and
28   later as Director of Clinical Research. Ferrera’s responsibilities spanned the gamut from
                                                     -20-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 21 of 45 Page ID #:21




1    technical product development to supporting sales and marketing personnel. During
2    the development of MicroVention’s V-Trak system, Ferrera was the company’s primary
3    liaison with customers and was intimately involved in the process of translating
4    customer wants and needs into product design specifications and ultimately, into a
5    marketable medical device product.           It was during Ferrera’s employment, that
6    MicroVention commenced the creation of its controlled documents library. As set forth
7    above, this interconnected library contained detailed documentation on the marketing
8    specifications, product designs, and manufacturing processes undertaken in the
9    development of MicroVention’s early products. These early products included the
10   MicroPlex Coil System with its hydraulic detachment controller, the V-Trak delivery
11   system with its thermo-mechanical detachment mechanism, and MicroVention’s first
12   Hydrogel microcoils. Ferrera was also present during the design, development, and
13   market launch of MicroVention’s first catheters and other access products.
14           65.         As both Senior Research and Development Manager and Director of
15   Clinical Research, Ferrera had access to a broad range of highly proprietary, trade secret
16   technical, operational, and business information. This included the library of controlled
17   documents, as well as sales figures, budgets, marketing analyses, and customer
18   preference information, among other things.
19           66.         Ferrera’s employment with MicroVention ended in or around August
20   2007. On information and belief, following his departure from MicroVention, Ferrera
21   was involved in at least one other medical device company before founding Blockade
22   Medical, LLC (“Blockade”) in November 2011.              Blockade is the predecessor to
23   Defendant Balt. Ferrera served as Balt’s President, Chief Operating Officer, and Chief
24   Technology Officer during his tenure with Balt. Ferrera departed Balt in May 2020.
25           67.         Defendant Nguyen “Jake” Le (“Le”) was employed by MicroVention from
26   approximately May 2008 until November 2011, first as a Manufacturing Engineer II
27   and later as a Senior Research and Development Engineer.            While employed at
28   MicroVention, Le worked extensively on MicroVention’s microcoil technology
                                                  -21-
                                                                                    COMPLAINT
     4834-4013-1796.v7                                                                 Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 22 of 45 Page ID #:22




1    including on the research, development, and manufacturing of the V-Trak delivery
2    system. As an engineer, Le was intimately involved in the research and development
3    of MicroVention medical devices, including the design, manufacturing, and testing of
4    these devices, as well as the equipment and tools used in connection with the same. As
5    a result, Le had access to and use of MicroVention’s extensive library of controlled
6    documents and to its knowledge management system.
7            68.         Although Ferrera and Le did not work at MicroVention at the same time,
8    on information and belief, Ferrera and Le knew one another and socialized with one
9    another, sometimes including other current and former MicroVention employees. Le
10   departed MicroVention to join Ferrera in starting Blockade. On information and belief,
11   Le has been continuously employed by Balt (formerly Blockade) from 2011 to the
12   present, and currently serves as Balt’s Director of Research and Development.
13           69.         Defendant Yoshitaka Katayama (“Katayama”) was employed by
14   MicroVention from August 2011 until March 2018, first as a Senior Process
15   Development Engineer and later as the Engineering Manager responsible for the V-
16   Trak Advanced delivery system before being demoted to a Staff Engineer position. The
17   nature of Katayama’s job responsibilities required that he possess detailed knowledge
18   of many MicroVention medical device products including SOFIA and other catheter
19   and access products, microcoils and the V-Trak delivery system, FRED flow diverters,
20   and LVIS coil-assist stents.          As a result, Katayama had access to and use of
21   MicroVention’s extensive library of controlled documents.
22           70.         Katayama terminated his employment with MicroVention in March 2018.
23   On information and belief, he did so to join Ferrera and Le at Balt, where he is currently
24   employed as Balt’s Process Engineering Manager.
25           71.         Defendant Stephanie Gong (“Gong”) was employed by MicroVention as
26   a Research and Development Engineering Intern during each of the four summers
27   between 2014 and 2017. Gong’s responsibilities included, among other things, aiding
28   in the completion of Build Records, assisting with the testing of product design units,
                                                   -22-
                                                                                     COMPLAINT
     4834-4013-1796.v7                                                                  Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 23 of 45 Page ID #:23




1    drafting engineering protocols, conducting stent performance testing, and overall
2    research and development support. Gong worked on projects involving MicroVention’s
3    Scepter balloon catheters and the V-Trak delivery system.
4            72.         Following Gong’s departure from MicroVention in September 2017, on
5    information and belief, Gong was hired by Balt in March 2018 where she is currently
6    employed as a Research and Development Engineer II.
7            73.         As a condition of their employment with MicroVention, each of the
8    Individual Defendants, Ferrera, Le, Katayama and Gong, were required to sign an
9    Employee Invention and Confidential Information Agreement (the “Confidentiality
10   Agreement”) whereby they agreed, among other things, to keep confidential and to not
11   disclose or make use of, except for the benefit of MicroVention, either during or after
12   their employment, any trade secrets, confidential information, knowledge, or other
13   information known to MicroVention relating to its products, processes, know-how,
14   designs, formulas, data, inventions, customers lists, business plans, marketing plans and
15   strategies, pricing strategies or other matters pertaining to the business of
16   MicroVention.           This included all information that these Individual Defendants
17   produced, obtained, had access to, or otherwise acquired during their employment.
18   Each of these Individual Defendants also agreed that they would not deliver, reproduce
19   or in any way allow any of MicroVention’s trade secrets or proprietary information to
20   be delivered to, or used by, third parties without the specific direction or consent of a
21   duly authorized representative of MicroVention.
22           74.         The Confidentiality Agreement that was signed by each of the Individual
23   Defendants also required them to return to MicroVention all information and materials
24   of the Company upon termination of their employment. The Individual Defendants
25   each agreed to promptly surrender and deliver to MicroVention, all records, materials,
26   equipment, drawings, documents, and data of any nature pertaining to any invention,
27   trade secret or confidential or proprietary information of the Company and to not take
28   any of this confidential information, or a description of such information, with them
                                                    -23-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 24 of 45 Page ID #:24




1    upon their departure. Further, the Individual Defendants agreed to sign and deliver to
2    MicroVention, upon termination of their employment, a “Termination Certificate”
3    certifying that they did not have in their possession, nor had they failed to return, any
4    records, documents, computer disks, tapes or printouts, sound recordings, customer
5    lists, photographs, data specifications, drawings, blueprints, reproductions, sketches,
6    notes, reports, proposals, or copies of them, or other documents or materials, equipment,
7    samples, prototypes, models or other property belonging to MicroVention.                  The
8    Individual Defendants further agreed to certify that they were in compliance with the
9    Confidentiality Agreement, and that they would preserve as confidential all trade
10   secrets, confidential or proprietary information, knowledge, data or other information
11   relating to products, inventions, processes, know-how, designs, formulas, test data, and
12   customers lists, among other things, pertaining to the business of MicroVention.
13           75.         On information and belief, despite the contractual promises made by
14   Ferrera, Le, Katayama, and Gong to MicroVention, each of the Individual Defendants
15   took with them, upon their departure from MicroVention, documentation and
16   information consisting of MicroVention’s trade secrets, as well as confidential and
17   proprietary information, in violation of the Confidentiality Agreement. Each of the
18   Individual Defendants failed to surrender and/or refused to return to MicroVention its
19   intellectual property as required pursuant to the terms of the Confidentiality Agreement.
20   Upon information and belief, certain of the Individual Defendants certified, at the time
21   of their departure from MicroVention, that they had returned to MicroVention all of its
22   property, including the trade secrets and proprietary and confidential information and
23   documentation in their possession, knowing that the certification provided was untrue.
24   Defendant Katayama refused to sign the Termination Certificate upon his departure
25   from MicroVention, also in violation of his obligations under the Confidentiality
26   Agreement.
27           76.         In further breach of the Confidentiality Agreement entered into by each of
28   the Individual Defendants, on information and belief, the Individual Defendants each
                                                     -24-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 25 of 45 Page ID #:25




1    took MicroVention’s trade secrets and other confidential and proprietary information
2    with them upon their departures, to use for the benefit of their new company and/or
3    employer. On information and belief, each Individual Defendant, on his or her own
4    behalf and/or in collusion with the other Individual Defendants, brought
5    MicroVention’s trade secrets and confidential and proprietary information to Balt with
6    the express intention of using that information for the benefit of their new company
7    (Blockade) and/or employer (Blockade/Balt). On information and belief, the Individual
8    Defendants did use MicroVention’s trade secrets and confidential and proprietary
9    information for the benefit of Balt and its predecessor, Blockade.
10           77.         MicroVention was unaware of the theft of its trade secrets and its
11   confidential and proprietary information by the Individual Defendants until just
12   recently, when Balt produced over fifty-five thousand (55,000) proprietary and
13   confidential documents belonging to MicroVention in discovery in a separate patent
14   infringement lawsuit filed by MicroVention against Balt.
15           78.         On information and belief, Le, upon his departure from MicroVention and
16   at the behest and encouragement of Ferrera, stole vast amounts of documents containing
17   the trade secrets and confidential and proprietary information of MicroVention. What
18   was stolen from MicroVention was a complete “how to guide” for building a successful
19   medical device company and its products. On information and belief, Le took these
20   highly proprietary documents from MicroVention so that he and Ferrera could use them
21   to build Blockade, a competing medical device company. On information and belief,
22   Ferrera and Le knew that by using MicroVention trade secrets and proprietary and
23   confidential information, they could short cut the time, labor and financial investment
24   needed to get their small startup company up and running. On information and belief,
25   Ferrera and Le knew that the use of MicroVention trade secrets and proprietary and
26   confidential information would save them tens of millions if not hundreds of millions
27   of dollars in startup costs, including research and development costs, and would short
28   cut considerably their time to market with competitive medical device products.
                                                   -25-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 26 of 45 Page ID #:26




1            79.         On information and belief, Le, with the support, encouragement, and
2    assistance of Ferrera, accessed and stole vast amounts of information from both the
3    controlled documents library and the knowledge management system at MicroVention
4    on his way out the door. On information and belief, Blockade (now Balt) was built
5    using this stolen information, including its entire company infrastructure, from product
6    specification to design and development, to production and testing, to compliance and
7    more. As a result, on information and belief, Defendants developed and brought
8    copycat medical device products to market faster and with significantly less financial
9    investment given their ability to capitalize on the stolen MicroVention proprietary and
10   confidential information.         By capitalizing on this stolen information, Defendants
11   obtained a substantial head start in building their business and designing and developing
12   competing medical products, culminating in the sale of Blockade to Balt International,
13   a French company, in just five (5) short years for in excess of $42M. Blockade was re-
14   branded as Balt USA following its sale.
15           80.         On information and belief, the theft of MicroVention trade secrets and
16   proprietary and confidential information did not stop with Ferrera and Le’s departures
17   from MicroVention. On information and belief, through their personal and professional
18   relationships with existing MicroVention employees, Ferrera and Le continued to mine
19   and misappropriate from MicroVention trade secrets and other confidential and
20   proprietary information that both knew they were not entitled to possess, and that they
21   then used for their own financial benefit and for the benefit of Balt.
22           81.         On information and belief, with the knowledge, support, and
23   encouragement of Ferrera and Le, Individual Defendants Katayama and Gong left their
24   employment with MicroVention to join Balt. On their way out the door, on information
25   and belief, Katayama and Gong, like Ferrera and Le, stole trade secrets and confidential
26   and proprietary information from MicroVention and brought it with them to Balt to use
27   for the benefit of their new employer.
28
                                                   -26-
                                                                                     COMPLAINT
     4834-4013-1796.v7                                                                  Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 27 of 45 Page ID #:27




1            82.         As mentioned above, MicroVention was unaware of the theft of its trade
2    secrets and its confidential and proprietary information by trusted employees, Ferrera,
3    Le, Katayama, and Gong. As discussed in more detail below, MicroVention was also
4    unaware of the use of this stolen information by Balt until just this year when it was
5    uncovered in discovery in another lawsuit between MicroVention and Balt.                   On
6    information and belief, Balt attempted to hide the existence of these MicroVention
7    documents in Balt’s possession by, among other things, delaying the production of this
8    information in discovery for almost a year.
9    F.      Blockade’s Launch of its Unsuccessful Barricade Product
10           83.         As set forth above, on information and belief, Balt’s predecessor,
11   Blockade, was built using stolen MicroVention trade secrets and confidential and
12   proprietary information. Within 18 short months Ferrera, Le, and Blockade obtained
13   FDA approval for, and commenced selling their first and only commercial medical
14   product, Barricade.
15           84.         Barricade is a platinum coil system for treating brain aneurysms. It is
16   based on outdated electrolytic detachment technology, which is slower, less user
17   friendly, and carries a greater risk to patient safety. For at least those reasons, the
18   Barricade system was not a commercial success.
19           85.         On information and belief, the commercial failure of the Barricade system
20   required Defendants to pivot. Eager for a quick payout on their new startup venture, on
21   information and belief, Ferrera, Le and others began development of a copycat thermal
22   detachment implant coil and delivery system to mimic MicroVention’s commercially
23   successful V-Trak system. On information and belief, this new product, which became
24   known as the Optima Coil System (“Optima”), was designed, and developed by using
25   MicroVention’s trade secrets and confidential and proprietary information.
26           86.         Transitioning from a coil implant system that uses electrolytic detachment
27   to one that uses thermal detachment requires changes to every part of the implant coil
28   and delivery system. This includes, among other things, changing the tether that
                                                     -27-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 28 of 45 Page ID #:28




1    connects the implant and pusher, redesigning the pusher to include a resistive heater
2    coil at its tip, and developing a completely different detachment controller.
3    Implementing these changes requires considerable skill and effort, including many
4    hundreds of hours spent gathering physician feedback on the product’s design,
5    identifying design parameters, selecting and testing materials and equipment, refining
6    the design, materials, and production processes, testing the materials and components,
7    and gaining FDA approval to market the new product. On information and belief,
8    Defendants by-passed this extensive and expensive process and instead, tapped into the
9    treasure trove of trade secrets and confidential and proprietary documents stolen from
10   MicroVention. These documents taken from MicroVention’s controlled documents
11   library and knowledge management system gave Defendants step by step instructions
12   on how to design, develop, test and market a copycat V-Trak system.
13           87.         Further, on information and belief, the expansive theft of MicroVention’s
14   intellectual property by Defendants is underscored by their brazen and unimaginative
15   verbatim copying of large sections of MicroVention’s “Instructions for Use” guide that
16   is shipped with its V-Trak system.
17           88.         The critical importance of MicroVention’s thermal detachment technology
18   to the acquisition of Blockade by Balt cannot be overstated. On information and belief,
19   Ferrera himself conceded the importance of this technology, stating in a March 2, 2018,
20   email to Tom Fogarty, then CEO of Neurvana Medical, LLC, a company for which
21   Ferrera had served as chairman of the board of managers, that “Balt paid $42.5M to
22   acquire Blockade. That value was essentially for the Optima Coil system.”
23   G.      Uncovering Defendants’ Theft of in Excess of 55,000 Confidential and
             Proprietary MicroVention Documents
24
25           89.         MicroVention first became aware of the Balt Optima Coil System when it
26   learned of the product’s FDA 510(k) approval in a Balt press release dated March 20,
27   2018.
28
                                                    -28-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 29 of 45 Page ID #:29




1            90.         A few months later, on June 11–13, 2018, MicroVention employee Heath
2    Bowman (“Bowman”), then MicroVention’s Director of Research & Development,
3    attended the Live Interventional Neuroradiology, Neurology & Neurosurgery Course
4    (LINNC) in Paris, France. During this course, Bowman attended a session entitled
5    “Balt Industry-sponsored Symposium” that included a presentation on Balt’s new
6    Optima medical device product. Immediately recognizing the uncanny similarity
7    between the Optima and the V-Trak, Bowman took photographs of the presentation
8    slides touting the “key features” of Balt’s new product. Thereafter, MicroVention
9    undertook an investigation into the new Balt Optima product, including conducting
10   testing on the product itself. It was determined, following this investigation, that the
11   Optima is a direct copy of MicroVention’s V-Trak.
12           91.         On July 8, 2019, MicroVention filed suit against Balt in this District for
13   patent infringement, asserting that Balt’s Optima Coil System infringes multiple patents
14   held by MicroVention covering technology used in Balt’s new Optima medical product.
15   At the time the patent lawsuit was filed, MicroVention was unaware of Defendants’
16   wholesale theft and use of MicroVention trade secrets, as well as other confidential and
17   proprietary information. However, given the outcome of MicroVention’s testing of the
18   Optima and the likely involvement of key, former MicroVention employees and
19   Individual Defendants Ferrera and Le in the development of that product, MicroVention
20   explored early on in discovery in the patent case, the possibility that these former trusted
21   employees, as well as others, may have taken trade secrets and other proprietary and
22   confidential information from MicroVention upon their departure.
23           92.         On September 25, 2019, MicroVention served four document production
24   requests on Balt aimed at discovering whether Balt had any MicroVention documents
25   in its possession.          Specifically, the requests asked for all non-publicly available
26   MicroVention documents in Balt’s possession whether obtained through any former
27   MicroVention employee or consultant, all documents bearing certain MicroVention
28   confidentiality legends, and all CAD drawings for MicroVention products.
                                                     -29-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 30 of 45 Page ID #:30




1            93.         Balt spent nearly ten months dragging its feet and attempting to dodge its
2    production obligations. Finally, in response to MicroVention’s threat of a motion to
3    compel absent immediate compliance, on August 14, 2020, Balt handed over 55,000
4    individual files containing documents stolen from MicroVention. This production of
5    stolen information spanned more than 186,000 pages, representing every conceivable
6    document type set forth in MicroVention’s controlled documents library and knowledge
7    management system. This included, but was not limited to, Marketing Specifications,
8    Design Specifications, Part Drawings for products, tools, and equipment,
9    Manufacturing Procedures, Test Methods, Test Protocols, Test Reports, Test Data,
10   Build Records, Supplier Lists, Customer Needs Memorandums, Regulatory Filing
11   Checklists, Quality Manuals, and even MicroVention’s Employee Handbook and
12   drawings depicting the layout of MicroVention’s facilities.
13           94.         The trade secrets and confidential and proprietary information stolen from
14   MicroVention included not just design and development documents for the V-Trak
15   system (Defendants had possession of multiple revisions of the V-Trak documents), but
16   also for other MicroVention products including microcoil implants, Scepter balloon
17   catheters, Headway catheters, and the LVIS coil-assist stents, among others.
18           95.         In addition, Balt produced back to MicroVention an entire cloned
19   computer hard drive containing trade secrets and other proprietary and confidential
20   information pertaining to MicroVention’s hydrophilic coatings for its entire line of
21   catheter and access products, including the Headway, SOFIA, and Scepter. These
22   stolen process recipes took MicroVention almost a year of experimentation to perfect.
23   By loading these files—conveniently grouped on the hard drive in a single folder
24   entitled “Recipes”—onto a computer controlling a plasma machine, Defendants had
25   everything they needed to replicate these proprietary recipes. On information and
26   belief, Defendants have used, without MicroVention’s knowledge or consent, these
27   highly proprietary and valuable process recipes in the design and development of
28   competing medical products.
                                                     -30-
                                                                                        COMPLAINT
     4834-4013-1796.v7                                                                     Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 31 of 45 Page ID #:31




1            96.         Given the computers that control the plasma treatment machines and store
2    the proprietary coating recipes at MicroVention are password-protected, only a
3    MicroVention Research and Development or Manufacturing engineer would likely
4    have been able to access and make a mirror image of the computer files reflected in
5    Balt’s document production. Balt represented, in producing the information, that these
6    computer files were associated with Defendant Le. At the time of his departure from
7    MicroVention, Le was a Senior Research and Development Engineer for MicroVention.
8            97.         While Balt represented that the custodians of the information stolen from
9    MicroVention was limited to Defendants Ferrera and Le, a review of the metadata for
10   the produced documents suggests otherwise. Eighty-four (84) of the stolen documents
11   produced by Balt were created between December 1, 2011, and February 28, 2012, after
12   both Ferrera and Le departed MicroVention. These documents include Manufacturing
13   Procedures, Part Drawings, and Quality Control Procedures, many of which relate to
14   MicroVention’s LVIS coil-assist stents and FRED flow diverters.
15           98.         On information and belief, given the creation date of the aforementioned
16   documents, the actual theft of certain highly proprietary, confidential information
17   appears to have been undertaken by others including, but not limited to, Individual
18   Defendants Katayama and Gong. On information and belief, after his departure from
19   MicroVention, Defendant Le instigated, solicited and directed then existing
20   MicroVention employees to steal trade secrets and other proprietary and confidential
21   documents from their employer and to bring such information with them upon joining
22   Balt, and/or simply to provide it to Le for Balt’s use. On information and belief, Le
23   intentionally used his personal and professional connections with these current and
24   former MicroVention employees to induce them to violate their contractual obligations
25   to MicroVention.
26           99.         Similarly, one of the stolen documents produced back to MicroVention by
27   Balt in discovery is a slide deck from an Investors Meeting of MicroVention’s parent
28   company, Terumo. The custodian Balt identifies as associated with this document is
                                                    -31-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 32 of 45 Page ID #:32




1    Defendant Ferrera. Although the presentation given on March 14, 2014, may have been
2    publicly accessible, the corresponding slide deck in Ferrera’s possession was not. On
3    information and belief, Ferrera, like Le, used his connections and influence with his
4    former colleagues at MicroVention, to solicit and obtain, in knowing violation of their
5    confidentiality obligations, confidential information such as this.
6            100. On information and belief and as referenced above, Individual Defendant
7    Katayama is one of MicroVention’s former employees that Ferrera and Le used to mine
8    MicroVention trade secrets and confidential and proprietary information.             On
9    information and belief, Ferrera and Le instructed Katayama to take MicroVention
10   documents upon his departure, and Katayama did so. On information and belief,
11   Katayama left MicroVention in March 2018 to work for Le at Balt as his Process
12   Engineering Manager. On information and belief, based on his prior employment at
13   MicroVention, Le knew that Katayama, having been employed for nearly seven (7)
14   years in various engineering roles at MicroVention, would have access to highly
15   proprietary technical information that could be beneficial to Balt’s product development
16   and overall business.
17           101. Consistent with the foregoing, upon his departure from MicroVention,
18   Katayama refused to sign his Termination Certificate, acknowledging and certifying
19   that he had returned all MicroVention property, including documents, to the company
20   and that he was not taking any MicroVention property with him. On information and
21   belief, Katayama refused to sign the Termination Certificate precisely because he took
22   such information.
23           102. On April 1, 2020, Balt produced three identical copies of an Excel
24   spreadsheet authored by MicroVention employee Heath Bowman. The spreadsheet
25   contained confidential and proprietary information used to compute the k-value (or
26   stiffness) for different microcoil configurations and referenced certain MicroVention
27   products by part number. The three spreadsheets were produced in three separate
28   folders along with Parts Drawings for three different parts. The metadata associated
                                               -32-
                                                                                  COMPLAINT
     4834-4013-1796.v7                                                               Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 33 of 45 Page ID #:33




1    with all three files identifies Individual Defendant Gong, the four-time MicroVention
2    intern now Balt Research and Development Engineer, as the Balt employee associated
3    with these highly proprietary stolen documents. On information and belief, Gong, in
4    collaboration with the other Individual Defendants, stole this proprietary and
5    confidential information from MicroVention upon her departure from the company.
6            103. On information and belief, as many as fifty (50) former MicroVention
7    employees have been employed by Balt, primarily as engineers and product assemblers.
8    On information and belief, Defendants actively solicit and target to hire MicroVention
9    employees with specialized knowledge of MicroVention’s products, processes and
10   procedures, and with the specific intent to capitalize on such knowledge by inducing
11   these employees to breach their confidentiality obligations to their former employer and
12   provide Balt with access to, and use of, MicroVention trade secrets and confidential and
13   proprietary information. By way of example, on August 17, 2019, just six weeks after
14   MicroVention filed its patent lawsuit against Balt, Ferrera, then Balt’s Chief
15   Technology Officer, reached out to MicroVention employee Joe Gulachenski via text
16   message, asking, “Who’s designing catheters at Microvention [sic] now?”. Two days
17   later, after Gulachenski had not replied, Ferrera pressed the issue again, asking, “Are
18   you ignoring me?”
19           104. On information and belief, Ferrera left Balt in May 2020 to work with a
20   venture capital firm focused on medical device startup companies in the same
21   neurovascular field as MicroVention and Balt. On information and belief, substantial
22   risk exists that Ferrera will continue his practice of soliciting, mining and using stolen
23   MicroVention trade secrets and confidential and proprietary information to benefit
24   himself and the companies in which he either works or has a financial interest.
25           105. Given the vast theft of MicroVention trade secrets and confidential and
26   proprietary information by Defendants over a number of years as depicted in over
27   186,000 pages of stolen documents, MicroVention is certain to uncover further
28   atrocities committed by Defendants resulting in harm to MicroVention.
                                               -33-
                                                                                    COMPLAINT
     4834-4013-1796.v7                                                                 Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 34 of 45 Page ID #:34




1                                    FIRST CAUSE OF ACTION
2      (Misappropriation of Trade Secrets Under the Defend Trade Secrets Act – 18
3                            U.S.C. § 1836, et seq.- Against All Defendants)
4            106. MicroVention realleges and incorporates by reference paragraphs 1
5    through 105 above as though fully set forth herein.
6            107. MicroVention owns and possesses trade secrets as specifically set forth in
7    this Complaint. These trade secrets include a robust system of policies, processes, and
8    procedures prepared by MicroVention for use in its business. This includes, among
9    other things, an interconnected library of controlled documents in which MicroVention
10   records, in detail, its current projects, future plans, product designs, recipes, procedures,
11   verification methods, test results, and other highly confidential trade secrets. It also
12   includes a sophisticated knowledge management system containing, among other
13   things, regulatory compliance information, customer feedback, and competitive
14   marketing, sales, and other sensitive business information.
15           108.        These trade secrets are reflected in MicroVention’s Marketing
16   Specifications, Design Specifications, Part Drawings, Manufacturing Procedures, Test
17   Methods, Risk Assessment Plans, Test Protocols, Test Reports, Test Data, Process
18   Validation Records, Build Records, Equipment Specifications, Tool Drawings,
19   Approved Supplier Lists, Customer Needs Memorandums, Regulatory Filing
20   Checklists, Quality Assurance Procedures and Manuals, and other strategic marketing,
21   financial and sales documents, among other confidential company documents.
22           109. MicroVention has developed its trade secrets over the course of many
23   years, through a substantial financial investment of hundreds of millions of dollars, as
24   well as through a significant investment in time, talent, and other resources.
25   MicroVention’s trade secrets and other proprietary technology allow it to efficiently
26   and effectively design, produce, and bring to market cutting edge medical products for
27   the treatment of neurovascular diseases in what is a highly competitive industry.
28
                                                  -34-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 35 of 45 Page ID #:35




1            110. MicroVention’s trade secrets are not generally known and cannot be
2    readily ascertained by others. MicroVention derives substantial economic value from
3    its trade secrets. This economic value results precisely because its trade secrets are not
4    generally known to the public or to others who could obtain economic value or a
5    competitive advantage from using them. MicroVention’s trade secrets are kept secret
6    because they provide MicroVention with a competitive advantage in the marketplace.
7            111.        MicroVention undertakes extensive efforts to protect and maintain the
8    secrecy of its trade secrets. As set forth herein, such efforts include, but are not limited
9    to, maintaining controlled documents in password protected electronic databases with
10   restricted access, using security software and audits to protect technology resources,
11   using confidentiality legends on electronic and printed documents, maintaining printed
12   documents in use in manufacturing processes and on production lines under lock and
13   key, and restricting physical access to proprietary equipment and the computers that
14   control the equipment through the use of passwords and to specified employees.
15   MicroVention employees also receive instruction and training on the importance of
16   maintaining the confidentiality of MicroVention trade secrets and are required to sign
17   and abide by the Confidentiality Agreement that all must sign as a condition of
18   employment. Vendors, physicians, suppliers, and others working with MicroVention
19   are required to sign NDAs. MicroVention facilities are closed to the public. Employees
20   must scan their badges to enter MicroVention buildings, and security guards posted at
21   the front entrance and on roving patrol require visitors to be escorted by an employee.
22   Photography, video recordings, and cell phone use are restricted and/or prohibited.
23           112. Despite MicroVention’s extensive efforts to maintain the secrecy of its
24   trade secrets, Defendants, and each of them, individually and/or in collaboration with
25   one another, acquired through improper means, MicroVention’s trade secrets.
26   Defendants misappropriated MicroVention’s trade secrets through theft and/or by
27   acquiring MicroVention’s trade secrets from individuals whom Defendants knew, or
28
                                                  -35-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 36 of 45 Page ID #:36




1    had reason to know, owed a duty to MicroVention to maintain the confidentiality of this
2    information.
3            113. Defendants are currently using, and will continue to use, MicroVention’s
4    trade secrets for their own benefit and/or for the benefit of Balt both in the operation of
5    Balt’s business and in the design and development of Balt’s medical products. The
6    trade secrets of MicroVention relate to the medical products of MicroVention and Balt
7    that are used in, and intended for use in, interstate and foreign commerce within the
8    meaning of 18 U.S.C. § 1836(b)(1).
9            114. Defendants’ acquisition and use of MicroVention’s trade secrets has
10   caused, and will continue to cause, great harm to MicroVention. Such acquisition and
11   use has provided Defendants with an unfair competitive advantage by, among other
12   things: (1) allowing Defendants to forgo the substantial investment of time and
13   resources necessary to develop the trade secret processes and procedures, an investment
14   that MicroVention made; (2) permitting Defendants to more quickly design, develop
15   and bring to market competitive products through the use of MicroVention’s trade
16   secrets; and (3) allowing Defendants to build an entire business with competitive
17   product lines based on technology and trade secrets stolen from MicroVention—a
18   business which, within 5 years, was sold to an international conglomerate for over
19   $42M.
20           115. Each of the Individual Defendants, Ferrera, Le, Katayama, and Gong had
21   access to MicroVention’s trade secrets and other confidential and proprietary
22   information during their employment with MicroVention. Despite the extensive efforts
23   undertaken by MicroVention to protect its trade secrets, and its other confidential and
24   proprietary information, and in violation of their contractual and legal obligations to
25   MicroVention, each of these former employees took and/or facilitated and encouraged
26   the theft, misappropriation and use of MicroVention’s trade secrets. As a result, each
27   of the Individual Defendants are independently and collectively responsible for the
28   harm such actions have caused to MicroVention.
                                               -36-
                                                                                     COMPLAINT
     4834-4013-1796.v7                                                                  Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 37 of 45 Page ID #:37




1            116. Further, given the executive level positions held by Ferrera and Le while
2    with MicroVention, without question both understood and appreciated the nature and
3    value of the intellectual property they misappropriated from MicroVention and used for
4    their own benefit and for the benefit of Balt. Moreover, given the executive-level
5    management positions held by Ferrera and Le at Balt, their actions and knowledge are
6    implied and imputed to Balt. Accordingly, Ferrera, Le and Balt’s misappropriation and
7    use of MicroVention’s trade secrets was clearly willful and malicious.
8            117. Katayama and Gong’s misappropriation of MicroVention trade secrets and
9    confidential and proprietary information was likewise willful and malicious. Both
10   Katayama and Gong were aware of their obligations to maintain the confidentiality of
11   MicroVention trade secrets. Despite acknowledging these obligations and certifying
12   that she returned all MicroVention documents, on information and belief, Gong took
13   MicroVention proprietary documents with her to Balt to use in her engineering work
14   for Balt. Katayama refused to certify his return of all MicroVention documents and
15   instead, on information and belief, took trade secrets and confidential information with
16   him to Balt.        Accordingly, Katayama and Gong’s misappropriation and use of
17   MicroVention trade secrets was willful and malicious.
18           118. As a proximate result of their wrongful conduct, Defendants remain in
19   possession of stolen MicroVention trade secrets and confidential and proprietary
20   information. Absent Court intervention, Defendants’ conduct in misappropriating
21   MicroVention’s trade secrets, and other confidential and proprietary information, will
22   continue and will result in great and irreparable harm to MicroVention’s business.
23   Because MicroVention has no adequate remedy at law for the injuries it is currently
24   suffering, and will continue to suffer, as a result of Defendants’ unlawful conduct,
25   MicroVention seeks both preliminary and permanent injunctive relief to recover,
26   preserve and protect its trade secrets and other legitimate business interests from their
27   ongoing misappropriation and use by Defendants. See, e.g., 18 U.S.C. § 1836(b)(3)(A)
28   (authorization to grant injunctive relief).
                                                   -37-
                                                                                   COMPLAINT
     4834-4013-1796.v7                                                                Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 38 of 45 Page ID #:38




1            119. As a further direct and proximate result of the acts of Defendants as alleged
2    herein, MicroVention has suffered, and will continue to suffer, damages in the amount
3    of the actual losses caused by Defendants’ misappropriation of trade secrets. See, e.g.,
4    18 U.S.C. § 1836(b)(3)(B)(i)(I) (authorization to award damages for actual loss caused
5    by the misappropriation). In addition, 18 U.S.C. § 1836(b)(3)(B)(i)(II) permits
6    MicroVention to recover for the unjust enrichment caused by Defendants’
7    misappropriation to the extent such unjust enrichment is not addressed in computing
8    damages for actual loss. In the event Defendants have caused harm for which neither
9    actual damages nor unjust enrichment can be established, 18 U.S.C. § 1836(b)(3)(B)(ii)
10   entitles MicroVention to the payment of a reasonable royalty as compensation for such
11   harm, and in an amount to be determined. While the exact amount of damages suffered
12   by MicroVention resulting from Defendants’ misconduct will be proven at trial, on
13   information and belief, such damages are likely to exceed one-hundred million dollars.
14           120. Defendants’ misappropriation of MicroVention’s trade secrets has been
15   knowing, willful, malicious, fraudulent, and oppressive. Given the nature and severity
16   of Defendants’ intentional, willful, and malicious misconduct, injunctive or other
17   equitable relief will be inadequate to prevent Defendants from engaging in future
18   misconduct. Accordingly, MicroVention seeks an order under 18 U.S.C. § 1836(b)(2)
19   for the seizure of any and all of MicroVention’s trade secrets and confidential or
20   proprietary information and documentation in the possession, custody, or control of any
21   of the Defendants in order to recover and protect MicroVention’s trade secrets and other
22   legitimate business information.
23           121. In light of the fact that Defendants willfully and maliciously
24   misappropriated MicroVention’s trade secrets and other proprietary and confidential
25   information, MicroVention seeks recovery of its reasonable attorneys’ fees and costs
26   pursuant to 18 U.S.C. § 1836(b)(3)(D) and exemplary damages to the fullest extent
27   permissible pursuant to 18 U.S.C. § 1836(b)(3)(C).
28
                                                -38-
                                                                                    COMPLAINT
     4834-4013-1796.v7                                                                 Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 39 of 45 Page ID #:39




1                                  SECOND CAUSE OF ACTION
2    (Misappropriation of Trade Secrets Under the California Uniform Trade Secrets
3         Act (“CUTSA”) – Cal. Civ. Code § 3426, et seq. - Against All Defendants)
4            122. MicroVention realleges and incorporates by reference paragraphs 1
5    through 121 above as though fully set forth herein.
6            123. At all times relevant herein, MicroVention owned and was in possession
7    of its trade secrets as specified herein and as defined by California Civil Code Section
8    3426.1(d). As set forth herein, these trade secrets include a robust information system
9    of policies, processes, and procedures prepared by MicroVention for use in its business.
10   It includes, among other things, an interconnected library of controlled documents in
11   which MicroVention records, in detail, its current projects, future plans, product
12   designs, recipes, procedures, verification methods, test results, and other highly
13   confidential trade secrets. It also includes a sophisticated knowledge management
14   system containing, among other things, regulatory compliance information, customer
15   feedback, and competitive marketing, sales, and other sensitive business information.
16           124.        These trade secrets are reflected in MicroVention’s Marketing
17   Specifications, Design Specifications, Part Drawings, Manufacturing Procedures, Test
18   Methods, Risk Assessment Plans, Test Protocols, Test Reports, Test Data, Process
19   Validation Records, Build Records, Equipment Specifications, Tool Drawings,
20   Approved Supplier Lists, Customer Needs Memorandums, Regulatory Filing
21   Checklists, Quality Assurance Procedures and Manuals, and other strategic marketing,
22   financial and sales documents, among other confidential company documents.
23           125. MicroVention developed its trade secrets over the course of many years,
24   through a substantial financial investment of hundreds of millions of dollars, as well as
25   through a significant investment in time, talent, and other resources. MicroVention’s
26   trade secrets and other proprietary technology allow it to efficiently and effectively
27   design, produce, and bring to market cutting edge medical products for the treatment of
28   neurovascular diseases in what is a highly competitive industry.
                                               -39-
                                                                                   COMPLAINT
     4834-4013-1796.v7                                                                Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 40 of 45 Page ID #:40




1            126. MicroVention’s trade secrets are not generally known and cannot be
2    readily ascertained by others. MicroVention derives substantial economic value from
3    its trade secrets. This economic value results precisely because its trade secrets are not
4    generally known to the public or to others who could obtain economic value or a
5    competitive advantage from using them. MicroVention’s trade secrets are kept secret
6    because they provide MicroVention with a competitive advantage in the marketplace.
7            127.        MicroVention undertakes extensive efforts to protect and maintain the
8    secrecy of its trade secrets. As set forth herein, such efforts include, but are not limited
9    to, maintaining controlled documents in password protected electronic databases with
10   restricted access, using security software and audits to protect technology resources,
11   using confidentiality legends on electronic and printed documents, maintaining printed
12   documents in use in manufacturing processes and on production lines under lock and
13   key, and restricting physical access to proprietary equipment through the use of
14   passwords and to specified employees.               MicroVention employees also receive
15   instruction and training on the importance of maintaining the confidentiality of
16   MicroVention trade secrets and are required to sign and abide by the Confidentiality
17   Agreement that all must sign as a condition of employment. Vendors, physicians,
18   suppliers, and others working with MicroVention are required to sign NDAs.
19   MicroVention facilities are closed to the public. Employees must scan their badges to
20   enter MicroVention buildings, and security guards posted at the front entrance and on
21   roving patrol require visitors to be escorted by an employee. Photography, video
22   recordings, and cell phone use are restricted and/or prohibited.
23           128. Despite MicroVention’s extensive efforts to maintain the secrecy of its
24   trade secrets, Defendants, and each of them, individually and/or in collaboration with
25   one another, acquired, through improper means, MicroVention’s trade secrets in
26   violation of California Civil Code Sections 3426.1(b). Defendants misappropriated
27   MicroVention’s trade secrets through theft and/or by knowingly acquiring
28   MicroVention’s trade secrets from individuals whom Defendants knew, or had reason
                                                  -40-
                                                                                      COMPLAINT
     4834-4013-1796.v7                                                                   Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 41 of 45 Page ID #:41




1    to know, owed a duty to MicroVention to maintain the confidentiality of its trade secrets
2    and other confidential and proprietary information.
3            129. Defendants are currently using, and will continue to use, MicroVention’s
4    trade secrets for their own benefit and/or for the benefit of Balt both in the operation of
5    Balt’s business and in the design and development of Balt’s medical products.
6            130. Defendants’ acquisition and use of MicroVention’s trade secrets has
7    caused, and will continue to cause, great harm to MicroVention. Such acquisition and
8    use has provided Defendants with an unfair competitive advantage by, among other
9    things: (1) allowing Defendants to forgo the substantial investment of time and
10   resources necessary to develop the trade secret products, processes and procedures, an
11   investment that MicroVention made; (2) permitting Defendants to more quickly design,
12   develop and bring to market competitive products through the use of MicroVention’s
13   trade secrets; and (3) allowing Defendants to build an entire business with competitive
14   product lines based on technology and trade secrets stolen from MicroVention; a
15   business which, within 5 years, was sold to an international conglomerate for over
16   $42M.
17           131. Each of the Individual Defendants, Ferrera, Le, Katayama, and Gong had
18   access to MicroVention’s trade secrets and other confidential and proprietary
19   information during their employment with MicroVention. Despite the extensive efforts
20   undertaken by MicroVention to protect its trade secrets, and its other confidential and
21   proprietary information, and in violation of their contractual and legal obligations to
22   MicroVention, each of these former employees took and/or facilitated and encouraged
23   the theft, misappropriation and use of MicroVention’s trade secrets. As a result, each
24   of the Individual Defendants are independently and collectively responsible for the
25   harm such actions have caused to MicroVention.
26           132. Further, given the executive level positions held by Ferrera and Le while
27   with MicroVention, without question both understood and appreciated the nature and
28   value of the intellectual property they misappropriated from MicroVention and used for
                                               -41-
                                                                                     COMPLAINT
     4834-4013-1796.v7                                                                  Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 42 of 45 Page ID #:42




1    their own benefit and for the benefit of Balt. Moreover, given the executive-level
2    management positions held by Ferrera and Le at Balt, their actions and knowledge are
3    implied and imputed to Balt. Accordingly, Ferrera, Le and Balt’s misappropriation and
4    use of MicroVention’s trade secrets was clearly willful and malicious.
5            133. Katayama and Gong’s misappropriation of MicroVention trade secrets and
6    confidential and proprietary information was likewise willful and malicious. Both
7    Katayama and Gong were aware of their obligations to maintain the confidentiality of
8    MicroVention trade secrets. Despite acknowledging these obligations and certifying
9    that she returned all MicroVention documents, on information and belief, Gong took
10   MicroVention proprietary documents with her to Balt to use in her engineering work
11   for Balt. Katayama refused to certify his return of all MicroVention documents and
12   instead, on information and belief, took trade secrets and confidential information with
13   him to Balt.        Accordingly, Katayama and Gong’s misappropriation and use of
14   MicroVention trade secrets was willful and malicious.
15           134. As a proximate result of their wrongful conduct, Defendants remain in
16   possession of stolen MicroVention trade secrets and confidential and proprietary
17   information. Absent Court intervention, Defendants’ conduct in misappropriating
18   MicroVention’s trade secrets, and other confidential and proprietary information, will
19   continue and will result in great and irreparable harm to MicroVention’s business.
20   Because MicroVention has no adequate remedy at law for the injuries it is currently
21   suffering, and will continue to suffer, as a result of Defendants’ unlawful conduct,
22   MicroVention seeks both preliminary and permanent injunctive relief to recover,
23   preserve and protect its trade secrets and other legitimate business interests from their
24   ongoing misappropriation and use by Defendants. See, e.g., California Civil Code §
25   3426.2 (authorization to grant injunctive relief).
26           135. As a further direct and proximate result of the acts of Defendants as alleged
27   herein, MicroVention has suffered, and will continue to suffer, damages in the amount
28   of the actual losses caused by Defendants’ misappropriation of trade secrets. See, e.g.,
                                                -42-
                                                                                    COMPLAINT
     4834-4013-1796.v7                                                                 Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 43 of 45 Page ID #:43




1    California Civil Code § 3426.3(a) (authorization to award damages for actual loss
2    caused by the misappropriation). In addition, California Civil Code Section 3426.3(a)
3    permits MicroVention to recover for the unjust enrichment caused by Defendants’
4    misappropriation to the extent such unjust enrichment is not accounted for in calculating
5    damages for actual loss. In the event Defendants have caused harm for which neither
6    actual damages nor unjust enrichment can be established, California Civil Code Section
7    3426.3(b) entitles MicroVention to the payment of a reasonable royalty as
8    compensation for such harm, and in an amount to be determined. While the exact
9    amount of damages suffered by MicroVention resulting from Defendants’ misconduct
10   will be proven at trial, on information and belief, such damages are likely to exceed
11   one-hundred million dollars.
12           136. In light of the fact that Defendants willfully and maliciously
13   misappropriated MicroVention’s trade secrets and other proprietary and confidential
14   information, MicroVention seeks recovery of its reasonable attorneys’ fees and costs
15   pursuant to California Civil Code Section 3426.4 and exemplary damages to the fullest
16   extent permissible pursuant to California Civil Code Section 3426.3(c).
17                                         PRAYER FOR RELIEF
18           WHEREFORE, MicroVention requests judgment in its favor and against
19   Defendants, jointly and severally, as follows:
20           1.          On all claims for the relief herein alleged;
21           2.          For preliminary and permanent injunctive relief enjoining Defendants,
22   their agents, servants, employees, attorneys, successors and assigns, and all persons,
23   firms, and corporations acting in concert with them, from further misappropriation
24   and/or unauthorized use of MicroVention’s trade secrets;
25           3.          For an Order seizing all MicroVention trade secrets and confidential and
26   proprietary technical or business information in the possession, custody, or control of
27   any Defendant in order to recover and protect such information as permitted by 18
28   U.S.C. § 1836(b)(2);
                                                      -43-
                                                                                       COMPLAINT
     4834-4013-1796.v7                                                                    Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 44 of 45 Page ID #:44




1            4.          For an Order requiring Defendants to pay MicroVention the compensatory
2    damages to which it is entitled, with interest at the highest rate allowable by law;
3            5.          For an Order requiring Defendants to disgorge all profits unjustly obtained
4    through the use of MicroVention’s trade secrets and to pay those profits to
5    MicroVention, with interest at the highest rate allowable by law;
6            6.          For an Order requiring Defendants to pay MicroVention exemplary
7    damages including, but not limited to, double the amount of compensatory damages
8    awarded on account of Defendants’ intentional, willful, and malicious misappropriation
9    of MicroVention’s trade secrets;
10           7.          For an Order requiring Defendants to pay MicroVention’s reasonable
11   attorneys’ fees and allowable court costs and expenses; and
12           8.          For an Order granting MicroVention all other and further relief to which it
13   is entitled at law or in equity, and as the Court deems just and proper.
14   Dated: December 22, 2020
15                                             EVAN FINKEL
                                               CALLIE A. BJURSTROM
16                                             MICHAEL S. HORIKAWA
                                               CHAZ M. HALES
17                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
18                                             By:      /s/ Callie A. Bjurstrom
                                                 Callie A. Bjurstrom
19                                               Attorneys for Plaintiff
                                                 MICROVENTION, INC.
20
21
22
23
24
25
26
27
28
                                                     -44-
                                                                                         COMPLAINT
     4834-4013-1796.v7                                                                      Case No.
Case 8:20-cv-02400-JLS-KES Document 1 Filed 12/22/20 Page 45 of 45 Page ID #:45




1                                DEMAND FOR JURY TRIAL
2            Plaintiff MicroVention, Inc. hereby demands a jury trial, as provided by Rule 38
3    of the Federal Rules of Civil Procedure, on all claims that are triable to a jury.
4    Dated: December 22, 2020
5                                         EVAN FINKEL
                                          CALLIE A. BJURSTROM
6                                         MICHAEL S. HORIKAWA
                                          CHAZ M. HALES
7                                         PILLSBURY WINTHROP SHAW PITTMAN LLP
8
                                          By:      /s/ Callie A. Bjurstrom
9                                           Callie A. Bjurstrom
                                            Attorneys for Plaintiff
10                                          MICROVENTION, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -45-
                                                                                     COMPLAINT
     4834-4013-1796.v7                                                                  Case No.
